Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Claims 1, 3-4, 8, 12-15, 17-18, 22-25, 27-29 submitted on 5/10/21 are pending. Claims 1, 17-18, 22-5 and 27-28 were examined before. Claim 3-4, 8, 12-15, 29 are withdrawn.

Claim 29 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   1, 17-18, 22-25, 27-28 and claim 29 as set forth in the Office action mailed on, 1/31/20 is hereby withdrawn and claim 29 is  hereby rejoined with claims  1, 17-18, 22-25 and 27-28 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
In a telephone conversation with Kelly Plummer on 07/02/2021, an agreement was reached to amend claim 1, cancel claims 3-4, 8, 12-15 and to rejoin claim 29 to place the application in condition for allowance.


	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Kelly Plummer on 07/02/2021.

EXAMINER’S AMENDMENT
Cancel claims 3-4, 8, 12-15.
Amend claim 1 as follows.
Claim 1 line 8 replace - exogenous nucleic acid- with – heterologous nucleic acid -.
The following is an examiner’s statement of reasons for allowance:
Applicants  made  a  new recombinant microorganism capable of producing one or more primary alkenes, each primary alkene having a structure as shown in Structure B, from one or more saturated primary or secondary alcohols, each primary or secondary alcohol having a structure as shown in Structure A,


    PNG
    media_image1.png
    125
    291
    media_image1.png
    Greyscale



wherein R1=CnH2n+1, n is from 1 to less than 11, and R2= CmH2m+1, m is 1 to less than 10 and n+m is less than 11; and  wherein the recombinant microorganism expresses  one or more heterologous nucleic acid molecules encoding one or more  linalool dehydrogenase/ isomerase that catalyzes the conversion of  the  one or more  saturated primary or secondary alcohol to one or more corresponding primary alkenes the linalool dehydrogenase/ isomerase  comprising an amino acid sequences selected from the group consisting of SEQ ID NO: 2, 5 and 26, the recombinant microorganism further expresses one or more endogenous or exogenous nucleic acid molecules encoding one or more enzymes for the production of the one or more saturated primary or secondary alcohols from a renewable feedstock, and wherein the renewable feedstock is one or more sugars. 
Prior arts neither teach nor suggest recombinant microorganism capable of producing one or more primary alkenes, each primary alkene having a structure as shown in Structure B, from one or more saturated primary or secondary alcohols, each primary or secondary alcohol having a structure as shown in Structure A,




Wherein the recombinant microorganism expresses  one or more heterologous nucleic acid molecules encoding one or more  linalool dehydrogenase/ isomerase that catalyzes the conversion of  the  one or more  saturated primary or secondary alcohol to one or more corresponding primary alkenes the linalool dehydrogenase/ isomerase  comprising an amino acid sequences selected from the group consisting of SEQ ID NO: 2, 5 and 26, wherein  the recombinant microorganism further expresses one or more endogenous or exogenous nucleic acid molecules encoding one or more enzymes for the production of the one or more saturated primary or secondary alcohols from a renewable feedstock, and wherein the renewable feedstock is one or more sugars.  As such recombinant microorganism capable of producing one or more primary alkenes, each primary alkene having a structure as shown in Structure B, from one or more saturated primary or secondary alcohols, each primary or secondary alcohol having a structure as shown in Structure A, wherein the recombinant microorganism expresses  one or more heterologous nucleic acid molecules encoding one or more  linalool dehydrogenase/ isomerase that catalyzes the conversion of  the  one or more  saturated primary or secondary alcohol to one or more corresponding primary alkenes the linalool dehydrogenase/ isomerase  comprising an amino acid sequences selected from the group consisting of SEQ ID NO: 2, 5 and 26, wherein the recombinant microorganism further expresses one or more endogenous or exogenous nucleic acid molecules encoding one or more enzymes for the production of the one or more saturated primary or secondary alcohols from a renewable feedstock, and wherein the renewable feedstock is one or more sugars and its use are novel and non-obvious. 

 Thus claims 1, 17-18, 22-25 and 27-29 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652



/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652